Citation Nr: 0734368	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  06-05 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for schizophrenia has been received.

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from April 1974 to June 1976.

Historically, the RO denied service connection for a 
psychiatric disability in May 1997.  The veteran filed a 
petition to reopen this claim in September 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the RO 
granted the veteran's petition to reopen his claim for 
service connection for schizophrenia and denied the reopened 
claim on the merits.  In that same decision, the RO denied 
service connection for hepatitis C.    The veteran filed a 
notice of disagreement (NOD) in April 2005, and, after 
additional evidence was received, the RO confirmed and 
continued its previous decision in a June 2005 rating 
decision.  The RO issued a statement of the case (SOC) in 
December 2005, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
January 2006.

The Board notes that, regardless of the RO's actions on the 
petition to reopen the claim for service connection for 
schizophrenia, the Board must still determine whether new and 
material evidence has been received to reopen a previously 
denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial).  Hence, the characterization of 
that claim as a petition to reopen and (given the RO's 
favorable disposition of the petition to reopen), as a de 
novo claim for service connection, as well.  The veteran is 
not prejudiced by the Board's favorable application of the 
legal authority governing finality and reopening, in the 
first instance.


In August 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge sitting at the RO; a 
transcript of that hearing is of record.

The Board's decision reopening the claim for service 
connection for schizophrenia is set forth below.  The claims 
for service connection for schizophrenia, on the merits, and 
for service connection for hepatitis C, are addressed in the 
remand following the order; these matters are being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for schizophrenia has been accomplished.

2.  In May 1997, the RO denied the veteran's claim for 
service connection for a psychiatric disability.  Although 
the RO notified him of the denial in a letter dated later 
that month, the veteran did not initiate an appeal.

3.  The evidence received since the May 1997 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The May 1997 RO decision that denied service connection 
for a psychiatric disability is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
schizophrenia are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for 
schizophrenia, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.


II. Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2007).  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Service connection may be presumed, for certain chronic 
diseases, such as psychoses, which develop to a compensable 
degree (10 percent for psychoses) within a prescribed period 
after discharge from service (one year for psychoses), 
although there is no evidence of such disease during the 
period of service. This presumption is rebuttable by 
probative evidence to the contrary. 38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Also, while the disease need not be diagnosed 
within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree. 38 C.F.R. § 3.307(c) (2007).

In May 1991, the RO denied the veteran's claim for service 
connection for a psychiatric disability.  Although notified 
of the May 1997 denial in a letter later that month, the 
veteran did not initiate an appeal.  Hence, that decision is 
final as to the evidence then of record.  See 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156(a) (2007); see also Hodge v. West, 155 F.3rd 1356 (Fed. 
Cir. 1998).

In this appeal, the veteran filed a petition to reopen his 
claim in September 2004, referring to the claimed disability 
as paranoid schizophrenia.  As the May 1997 denial of service 
connection for a psychiatric disability including 
consideration of the veteran's previously diagnosed 
schizophrenia, the Board will (as did the RO) treat the 
September 2004 claim as a petition to reopen the previously 
denied claim, which was more generally phrased, but included 
a claim for service connection for schizophrenia.  

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 (West 2002 & Supp. 2006) 
require a review of all evidence submitted by or on behalf of 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

In the May 1997 rating decision, the RO denied service 
connection for a psychiatric disability because the evidence 
did not show a relationship between his psychiatric 
disability, diagnosed many years after service, and his 
military service, and no evidence that his schizophrenia (a 
psychosis) manifested the veteran's use, and attempts to stop 
using, intravenous drugs.  These records also within the one-
year presumptive period.  The evidence the before the RO 
included the veteran's service records containing multiple 
alcohol and drug abuse control program intake and follow-up 
records reflecting show that the veteran was declared a CDAAC 
(Community Drug and Alcohol Assistance) failure, a 
determination with which he agreed, and subsequently given an 
administrative discharge on this basis.  The records relating 
to the administrative discharge indicate that the veteran was 
found to have a character and behavior disorder, and not a 
psychosis or neurosis.  Also then of record were post-service 
private treatment records from January 1993 to September 1995 
that contained diagnoses of psychotic disorder and 
schizoaffective disorder, and VA outpatient treatment (VAOPT) 
records from October 1995 to September 1996 that reflect 
diagnoses of schizophrenia.

Since the May 1997 decision, evidence added to the claims 
file includes January through February 2004 private treatment 
records, and a December 2004 letter from the veteran's aunt.  
A January 9, 2004 psychiatry intake assessment noted a 
longstanding history of schizophrenia.  In addition, in her 
letter, the veteran's aunt indicated that she was writing 
"in order to clarify the time of onset" of the veteran's 
illness.  She indicated that the veteran's symptoms of being 
withdrawn and short-tempered began shortly after separation 
from service.  As noted, evidence is presumed credible for 
purposes of reopening, and, as a lay witness, the veteran's 
aunt is competent to testify as her observations of events 
and symptomatology.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466, 469-470 (1991).

The above-described evidence had not been considered by 
agency adjudicators in connection with the previously denied 
claim and petition to reopen, and this evidence is not 
cumulative or redundant of evidence previously of record.  
Thus, it constitutes "new" evidence.  Moreover, since, 
collectively, this evidence indicates an onset of the 
veteran's psychiatric symptomatology shortly after service or 
at least prior to the time indicated by the evidence 
considered at the time of the May 1997 denial-thus tending 
to suggest more of a possibility of a nexus between the 
veteran's schizophrenia and his military service-the Board 
finds that the evidence  relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
schizophrenia are met.  See 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156 (2007).


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for schizophrenia has 
been received, the appeal is granted.



REMAND

The Board's review of the claims file reveals that that 
further RO action on the claim for service connection for 
schizophrenia, on the merits, as well as the claim for 
service connection for hepatitis C, is warranted.

During the Board hearing, the veteran indicated that he had 
been receiving Social Security Administration (SSA) 
disability for many years (Hearing transcript, p. 3).  When 
asked if he was receiving SSA disability for schizophrenia 
primarily, the veteran responded, "roughly" (p. 3).

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when the VA is put on notice of 
the possible existence of SSA records, as here, it must seek 
to obtain those records before proceeding with the appeal.  
See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 
494 (1992).  Thus, the Board finds that the RO should obtain 
and associate with the claims file a copy of the SSA's 
disability determination concerning the veteran, as well as 
copies of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

The Board also notes that, where there is evidence of a 
current disability, VA will provide a medical examination or 
obtain a medical opinion if the evidence indicates that a 
current disability may be associated with military service, 
but the record does not contain sufficient medical evidence 
to decide the claim).  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002 & Supp. 2006), 38 C.F.R. § 3.159(c)(4)(i) (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As regards the claim for service connection for 
schizophrenia, the veteran has been diagnosed with 
schizophrenia.  Also, a lay witness indicates, and some 
medical records reflect, that the schizophrenia may be of 
long standing duration.  While the service medical records 
contain a diagnosis of a character and behavior disorder, 
which is not considered a "disease or injury" within the 
meaning of applicable legislation and, hence, does not 
constitute disabilities for VA compensation purposes (see 38 
C.F.R. §§ 3.303(c), 4.9 (2007)), the Board notes that service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993)).  

In addition, as noted in the decision above, a psychosis need 
not be diagnosed within the presumptive period to warrant 
service connection for such disability; rather, it must be 
shown, by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during such period.  See 38 C.F.R. § 3.307(c) (2007).  

Under these circumstances, the Board finds that a medical 
opinion addressing the medical relationship, if any, between 
the schizophrenia and service-to include discussion as to 
whether there were characteristic manifestations this 
psychosis to the required ten percent within the one-year 
presumptive period, or aggravation of the veteran's character 
and behavior disorder by superimposed disease or injury-is 
needed to resolve the claim for service connection for 
schizophrenia, on the merits.
 
As for the claim for service connection for hepatitis C, the 
Board notes that service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2007).  "In line of duty" means any injury 
incurred or aggravated during a period of active military 
service, unless such injury was the result of the veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of the veteran's abuse of alcohol or 
drugs. 38 U.S.C.A. § 105(a) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.1(m) (2007).

The service medical records reflect that the veteran was 
diagnosed with hepatitis in service.  An April 2004 Willow 
Brook Medical Center treatment note contains a diagnosis of 
chronic hepatitis C, and noted that the veteran's viral load 
is high and that he is in the worst category for success of 
remission of the hepatitis C virus.  The treatment note also 
indicated that the hepatitis C "was likely acquired close to 
30 years ago during a period of IV drug use."  As noted, the 
evidence reflects, and the veteran has conceded, that he used 
intravenous drugs during service.  The physician who rendered 
the above opinion did not explain the reason for his 
conclusion or indicate that he had reviewed the veteran's 
service medical records including those indicating drug use.  
See Grover v. West, 12 Vet. App. 109, 112 (1999) (a post-
service reference to injuries sustained in service, without a 
review of service medical records, is not competent medical 
evidence); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits).  Thus, the Board finds 
that a medical opinion addressing the medical relationship, 
if any, between the veteran's hepatitis C and service, to 
include intravenous drug use during service, is needed to 
resolve the claim for service connection for hepatitis C.

Hence, the RO should arrange for the veteran to undergo VA 
psychiatric and liver examinations, by physicians, at an 
appropriate VA medical facility.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination(s), without good cause, shall result in the 
denial of reopened claim for service connection for 
schizophrenia, and may result in a denial of the claim for 
service connection for hepatitis C (as the original claim 
will be considered on the basis of evidence of record).  See 
38 C.F.R. § 3.655(a),(b) (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination(s) sent to him by the pertinent VA medical 
facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2006) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also request that the veteran furnish any pertinent evidence 
in his possession, and ensure that its letter to him meets 
the requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2007).   However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request from SSA a copy 
of its disability determination 
concerning the veteran, as well as copies 
of all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to the claim for service 
connection for schizophrenia, on the 
merits, and/or the claim for service 
connection for hepatitis C.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.

The RO should ensure that its letter to 
the veteran meets the notice requirements 
of Dingess/Hartman (cited to above), 
particularly as regards disability 
ratings and effective dates, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond, 
although VA may decide the claim within 
the one-year period.

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA psychiatric and liver examinations, by 
physicians, at an appropriate VA medical 
facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each physician 
designated to examine the veteran, and 
each examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

The psychiatric examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or more probability) that the 
veteran's schizophrenia is medically 
related to service.  

In rendering the requested opinion, the 
examiner should specifically address 
whether there ere were characteristic 
manifestations of schizophrenia to a 
compensable degree within the one-year 
presumptive period following service.  
Further, if the in-service diagnosis of 
character and behavior disorder is deemed 
correct, the examiner should address 
whether current schizophrenia is the 
result of in-service aggravation of the 
veteran's character and behavior disorder 
by superimposed disease or injury.

Liver examination - The physician should 
furnish an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or more probability) that 
the veteran's hepatitis C is medically 
related to service.  If rendering the 
requested opinion, the physician should 
specifically address whether the 
veteran's hepatitis C is related to the 
veteran's documented intravenous drug use 
or other incident of service.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination((s) 
sent to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for schizophrenia and 
hepatitis C.  If the veteran fails, 
without good cause, to report to the 
psychiatric examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate each claim in 
light of all pertinent evidence and legal 
authority.

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


